department of the treasury internal_revenue_service washington d c dollar_figuref 990-d0 s c f bb tax exempt and government entities date aug contact person identification_number telephone number te ory employer_identification_number legend r o o m x x s n dear taxpayer we have considered b’s ruling_request dated date along with supplemental correspondence concerning the application of the unrelated business tax provisions to b’s proposed student_loan and securitization activities facts b is a nonprofit corporation formed by c b is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a supporting_organization of c under sec_509 b is a nonstock corporation without members b is governed by a person board_of directors appointed by resolution of c's executive committee if the c executive committee fails to appoint directors the d of e has the power to appoint the directors c's executive committee may remove any director of b with or without cause at any time by a majority vote of the executive committee of c five- the articles provide that b is organized exclusively for charitable purposes specifically its sole activity will be - to carry out student_loan securitization transactions for the benefit of or to carry out the purposes of c by from time to time incurring indebtedness through issuing and conveying notes or other obligations pursuant to an indenture as amended or supplemented from time to time and using substantially_all of the proceeds to purchase student loans and certain student_loan assets directly or indirectly fromc and taking such other actions as the board_of directors determines may be incident reasonable or appropriate to accomplish securitization of such student_loan assets in a manner that is intended to lessen c's burden of accessing the funds required to accomplish one or more of its governmental purposes under the bylaws b is authorized to distribute income or assets to c exclusively for c's public purposes it is the intention of b that to the extent income or assets of b are not required for purposes of the securitizations they will be distributed to c moreover upon dissolution of b all of the assets of b are to be transferred back to c exclusively for public purposes c was created and controlled by e to improve higher educational opportunities of its residents and persons who are attending approved institutions of higher education in e and elsewhere pursuant to the programs that the legislature created c to administer c makes grants to students makes student loans with no or discounted points and at subsidized interest rates and forgives certain student loans in addition c spends millions of dollars each year educating students and parents about higher educational opportunities and financial aid and provides direct financial assistance to certain institutions of higher education within e designated student_loan guarantee agency for purposes of the united_states higher education act c's enabling legislation also directs that c use its resources to enable other lenders and post secondary institutions to make student loans c is the c also has a statutory mission to provide a secondary market for any lender who makes student loans to e residents and others who attend qualified institutions like other markets the secondary market for student loans is cyclical at times many entities including c compete to buy student_loan portfolios on competitive terms at other times the market for student loans is tight and lenders cannot sell loans on favorable terms which cause such lenders to become hesitant to originate new loans by providing a secondary market on reasonable terms regardless of market conditions c satisfies its statutory directive to enable other lenders to make student loans available b or a disregarded_entity b creates will retain and invest in one or more accounts the remaining portion of the funds advanced by certificate holders cash flows from student loans acquired in the transaction and earnings on b’s deposits and assets in one or more accounts maintenance of such accounts will be necessary to hold b's operating funds and will enable b to assure timely payments to certificate holders and therefore to secure desired ratings from nationally recognized rating agencies on the certificates obtaining such ratings will lower the interest rates on the certificates and help ensure that the certificates are marketable on terms that make the transaction financially beneficial to c thereby lessening c's burden to access furids necessary to make or purchase additional student loans at rates favorable to students as part of a typical transaction generally b or the wholly-owned disregarded_entity will a pledge each pool of student_loan assets and any related account s as collateral security for the payment of all principal of and interest on all or part of the related series of certificates and b retain a residual_interest in each pool of student loans and the related account s b intends to distribute to c from time to time all of the cash flows net of payments to certificate holders from each pool of student loans and the related account s c intends to present the securitization structure described in this ruling including b's participation to the office of the attorney_general of e for review prior to c's initial transfer of loans to b the office of the attorney_general also will review for form and legality all material contracts c enters into in connection with a securitization ultimately the securitizations will benefit students of e by the securitizations to meet its statutory mandate to make loans to students and participate with other eligible lenders in making loans available to students by providing a secondary market to those lenders c and its participating lenders will thus continue to have funds available to make discounted loans to students c will use additional liquidity generated rulings requested b requests rulings that income from b’s securitization transactions is not unrelated_business_taxable_income under sections of the code because all of b’s activities are substantially related to its exempt_purpose as provided in sec_513 of the internal_revenue_code of the code that income from b’s securitization transaction is not unrelated_business_income because any debt incurred in securitization transactions will be exempt_purpose debt under sec_514 of the code that income from b’s securitization transactions is not unrelated_business_taxable_income under code sections because b's use of property acquired with borrowed funds or accounts funded with borrowed funds will be substantially related to performance of its exempt_function as provided in sec_514 of the code that interest and or dividends earned on securitization accounts funded with exempt_purpose operating revenues cash flows from student loans and investment earnings are not unrelated_business_taxable_income pursuant to sec_512 of the code law sec_511 of the code imposes tax on the unrelated_business_income of certain organizations that are otherwise exempt from tax under sec_501 of the code sec_512 of the code defines unrelated_business_taxable_income in part as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it sec_512 of the code provide that interest payments are excluded from the definition of unrelated_business_taxable_income except in the case of debt financed property as defined in sec_514 sec_513 of the code defines an unrelated_trade_or_business as any trade_or_business tile conduct of which is not substantially related to the exercise or performance of the purpose for which the organization was granted exemption sec_1_513-1 of the income_tax regulations provides in part that the exempt_organization is generally subject_to tax on income from unrelated business activities if the following three conditions are present a the organization is subject_to tax under code sec_511 b the income is from a trade_or_business which is regularly carried by the organization and c the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes where the conduct of the business activities has a causal relationship to the achievement of exempt purposes it is substantially related if the casual relationship is substantial the relationship is substantial if the activity contributes importantly to the accomplishment of exempt imposes whether activities productive of gross_income contribute importantly to the accomplishment of an exempt_purpose depends in each case upon the facts and circumstances involved sec_514 of the code provides in relevant part for the taxation of income derived from debt financed property sec_514 of the code defines the term debt financed property to mean any property that is held to produce income with respect to which there is an acquisition_indebtedness as defined in sec_514 sec_514 of the code excludes from the definition debt financed property any property substantially_all of the use of which is substantially related aside from the need of the organization for income or funds to the organization's exercise or performance of its charitable educational or other purpose or function constituting the basis for its exemption under section sec_514 of the code defines the term acquisition_indebtedness to mean with respect to any debt financed property the unpaid amount of the indebtedness incurred by the organization in acquiring such property sec_514 of the code provides that the term acquisition_indebtedness does not include indebtedness the incurrence of which is inherent in the performance or exercise of the purpose or function constituting the basis of the organization's exemption sec_1_514_b_-1 of the regulations provides that the principles of sec_1_513-1 of the regulations are to be used to determine whether there is a substantial relationship to the exempt_purpose of the organization in revrul_79_122 1979_1_cb_204 the qualified_trust of a leveraged employee_stock_ownership_plan esop under sec_4975 purchased employer_securities with borrowed funds the service ruled that the leveraged esop's capital growth and employee stock ownership objectives were a part of its exempt_function and that borrowing to purchase employer_securities is an integral part of accomplishing those objectives analysis an organization is generally subject_to the unrelated_business_income_tax if the organization is subject_to tax under sec_511 the income is from a trade_or_business which is regularly carried on and the conduct of such trade_or_business is not substantially related to the organization’s performance of its exempt_function b is recognized as exempt from income_tax under sec_501 of the code and is subject_to the tax under sec_511 of the code additionally the securitization of loans and bundling for sale on the secondary market is a trade_or_business b’s primary activity is to carry out student_loan securitization transactions b intends to conduct this activity on an ongoing and regular basis as such the income received by b is income from a trade_or_business which is regularly carried on by b however in order for b’s income not to be considered taxable b’s student_loan securitization activities must be substantially related to b’s performance of its exempt_function b conducts student_loan securitization transactions to provide a source of capital and additional flexibility to c and c’s program of improving higher educational opportunities for students in e created and is controlled by c its supported_organization and is operated to further c’s charitable purposes b’s student_loan securitization activities are substantially related to its exempt_purpose therefore income from b’s student_loan securitization activities is not subject_to unrelated_business_income_tax b was b's investment in student loans is substantially related to its charitable function sec_514 of the code and sec_1_513-1 of the regulations provide that any property used that is substantially related to an organization’s exempt_function is excepted from the definition of debt finance property therefore student loans are not debt financed property and income derived from the student loans is not taxable unrelated_business_income income from b’s funds and accounts is not unrelated_business_taxable_income b’s choice to incur debt in the securitization transactions is merely the vehicle to accomplish its exempt_purpose as such the indebtedness is not acquisition_indebtedness earnings on series proceeds held in such funds and accounts are not debt financed income moreover there is a causal relationship between b's maintenance of such funds and accounts and the achievement of its exempt_purpose of generating liquidity necessary for c to accomplish its statutory mission specifically b uses such funds to acquire loans from c simultaneously with the sale of certificates and to subsequently acquire additional student loans as is required to meet collateralization requirements or other terms of each securitization transaction such funds will also allow b to meet operating expense and ensure timely payment of obligations to certificate holders this will enable b to secure ratings necessary to lower interest rates on certificates accordingly the causal relationship between b's maintenance of its various funds and the achievement of b's exempt_purpose is important to the accomplishment of such purpose as provided in sec_1_513-1 of the regulations finally pursuant to sec_512 of the code interest or dividend earnings from accounts or funds holding operating revenues other than series proceeds will not be unrelated_business_taxable_income for the reasons discussed above such interest and dividends are substantially related to b's performance of its exempt educational purpose rulings based upon the information that you have submitted under the facts described above income from b’s securitization transactions is not unrelated_business_taxable_income under sections of the code because all of b’s activities are substantially related to its exempt_purpose as provided in sec_513 of the code income from b’s securitization transaction is not unrelated_business_income because any debt incurred in securitization transactions will be exempt_purpose debt under sec_514 of the code income from b’s securitization transactions is not unrelated_business_taxable_income under code sections because b’s use of property acquired with borrowed funds or accounts funded with borrowed funds will be substantially related to performance of its exempt_function as provided in sec_514 of the code interest and or dividends earned on securitization accounts funded with exempt_purpose operating revenues cash flows from student loans and investment earnings are not unrelated_business_taxable_income pursuant to sec_512 of the code except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the internal_revenue_code because this ruling could help resolve future questions about your federal_income_tax liabilities you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra j kawecki acting manager exempt_organizations technical group
